DETAILED ACTION
Claims 27-52 are pending in the application and claims27-52 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This applicants claim priority to PCT/SE2014/051009 date 9/2/2014, priority is granted and the effective filing date of the application at hand will be 9/2/2014.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 27, 28, 31, 32, 34, 35, 39, 40, 43, 44, 46, 47 are/is rejected under 35 U.S.C. 103 as being unpatentable over Smith, “The Unofficial Guide To Dropbox”, November 21, 2010 in view of Black et al. US2014/0108963 and in further view of Devarajan et al. US2004/0153824
Regarding claim 27, Smith teaches: receiving a notification from a file system of the user device that one or more files in the file system have been cloud tagged by a user of the user device to be synchronized with the cloud storage service;(Smith pages 3, 7, 14 user uploads file to cloud and events tab shows recent activity such as file being uploaded to cloud)
retrieving the cloud tagged file or files from the file system; and (Smith pages 1, 3, accessing and downloading files placed in cloud)
sending the cloud tagged file or files to the cloud storage service (Smith pages 3, 7, 14 user uploads file to cloud)
Smith does not teach: such that a tag or mark is attached to the name of each of the one or more files to indicate cloud tagging
However, Black teaches: such that a tag or mark is attached to the one or more files to indicate cloud tagging (Black see paragraph 0035 upon assigning media tag to an image, the image is stored on cloud service)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a cloud system as taught by Smith as modified to include assigning a tag and storing in cloud as taught by Black for the predictable result of more efficiently organizing cloud system.
Smith as modified by Black does not teach: such that a tag or mark is attached to the name of each of the one or more files
However, Devarajan teaches: such that a tag or mark is attached to the name of each of the one or more files (Devarajan see paragraph 0039 attach a tag to the name of the part file)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a cloud system as taught by Smith as modified to include attaching a tag to a name of a file as taught by Devarajan for the predictable result of more efficiently organizing cloud system.
Regarding claim 28, Smith teaches: receiving metadata for the cloud tagged file or files from the file system; and sending the received metadata of the cloud tagged file or files to the cloud storage service (Smith pages 3, 7, 8, 14, 16, 20 user uploads file to cloud where the size and last modified dates and type of file reads on metadata)
Regarding claim 31, Smith teaches: sending to the cloud storage service a delete command of the cloud tagged file or files upon reception of a cloud tag deletion notification of said file or files (Smith see pages 13 and 14 delete and management of files on dropbox)
Regarding claim 32, Smith teaches: receiving from the cloud storage service a de-tagging command to remove cloud tag of one or more indicated cloud tagged files in the file system; and
removing cloud tag from the indicated cloud tagged files in the file system (Smith see pages 13 and 14 delete and management of files on dropbox)
wherein said removing comprises a tag or mark attached of the indicated files(Black see paragraph 0049 0052 deleting media tags )
 a cloud system as taught by Smith as modified to include assigning a tag and storing in cloud as taught by Black for the predictable result of more efficiently organizing cloud system.
attached to the name of each of the indicated files(Devarajan see paragraph 0039 attach a tag to the name of the part file)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a cloud system as taught by Smith as modified to include attaching a tag to a name of a file as taught by Devarajan for the predictable result of more efficiently organizing cloud system.
Regarding claim 34, Smith teaches: wherein said method comprises a sub-process of listing all new added cloud tagged files in the cloud storage service and downloading new added cloud tagged files from the cloud storage service into the file system (Smith pages 3 and 14, files on dropbox cloud can be downloaded and each time a new file is added to dropbox this activity is shown on the events tab)
Regarding claim 35, Smith teaches: wherein said method comprises a sub-process of automatically retrieving a cloud tagged file from the cloud storage service to the file system upon an access file command (Smith see page 13 user can manage files and folders in drop box)
Regarding claims 39, 40, 43, 44, 46, 47 note the rejection of claims 27, 28, 31, 32, 34, 35. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 29 and 41 are/is rejected under 35 U.S.C. 103 as being unpatentable over Smith, “The Unofficial Guide To Dropbox”, November 21, 2010 in view of Black et al. US2014/0108963 and in further view of Devarajan et al. US2004/0153824 in view of Kudelski et al. US2012/0036538. 
	Regarding claim 29, Smith does not teach: receiving extended metadata of the cloud tagged file or files from the cloud storage service; 
sending the received extended metadata of the cloud tagged file or files to the file system.
	However, Kudelski teaches: receiving extended metadata of the cloud tagged file or files from the cloud storage service; and
sending the received extended metadata of the cloud tagged file or files to the file system (Kudelski see paragraph 0054 request for extended metadata from cloud)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a cloud system as taught by Smith as modified to include extended metadata as taught by Kudelski for the predictable result of more efficiently organizing cloud system.
	Regarding claim 41, see rejection of claim 29.
Claim(s) 30, 33, 42, 45 are/is rejected under 35 U.S.C. 103 as being unpatentable over Smith, “The Unofficial Guide To Dropbox”, November 21, 2010 in view of Black et al. US2014/0108963 and in further view of Devarajan et al. US2004/0153824 in view of Parkinson et al. US2014/0006354
Regarding claim 30, Smith does not teach: retrieving an updated cloud tagged file and corresponding metadata from the file system;and
sending the updated cloud tagged file and corresponding metadata to the cloud storage service.
However, Parkinson teaches: retrieving an updated cloud tagged file and corresponding metadata from the file system; and
sending the updated cloud tagged file and corresponding metadata to the cloud storage service (Parkison see paragraph 0100 cloud controllers to ensure that changes and updates in data and metadata are reflected in cloud)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a cloud system as taught by Smith as modified to include different versions as taught by Parkinson for the predictable result of more efficiently organizing cloud system.
Regarding claim 33, Smith does not teach: wherein said method comprises a sub-process of listing all versions of a cloud tagged file in the cloud storage service and downloading a specific version of the file from the cloud storage service into the file system.
	However, Parkinson teaches: wherein said method comprises a sub-process of listing all versions of a cloud tagged file in the cloud storage service and downloading a specific version of the file from the cloud storage service into the file system (Parkinson see paragraphs 0108-0110 use metadata to download and access data from cloud where cloud stores files of existing and previous versions)
 a cloud system as taught by Smith as modified to include different versions as taught by Parkinson for the predictable result of more efficiently organizing cloud system.
Regarding claim 42, see rejection of claim 30.
Regarding claim 45, see rejection of claim 33.
Claim(s) 36, 48 are/is rejected under 35 U.S.C. 103 as being unpatentable over Smith, “The Unofficial Guide To Dropbox”, November 21, 2010 in view of Black et al. US2014/0108963 and in further view of Devarajan et al. US2004/0153824 in view of Ohr et al. US7680830.
Regarding claim 36, Smith does not teach: wherein said method comprises a sub-process of checking whether cloud tagged files could be deleted due to a time limit, said sub-process comprising the steps of:
retrieving a time parameter for each cloud tagged file from the file system;
comparing the time limit to a time limitation constraint value;
sending a file delete command to the file system for each file exceeding the time limitation constraint value; and
receiving a delete acknowledgement from the file system.
However, Ohr teaches: herein said method comprises a sub-process of checking whether cloud tagged files could be deleted due to a time limit, said sub-process comprising the steps of:
retrieving a time parameter for each cloud tagged file from the file system;

sending a file delete command to the file system for each file exceeding the time limitation constraint value; and
receiving a delete acknowledgement from the file system (Ohr see col. 28 lines 4-15 scan for files past expiration time and delete files)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a cloud system as taught by Smith as modified to include scan and delete files based on expiration as taught by Ohr for the predictable result of more efficiently organizing cloud system.
Regarding claim 48, see rejection of claim 36.
Claim(s) 37, 38, 49, 50 are/is rejected under 35 U.S.C. 103 as being unpatentable over Smith, “The Unofficial Guide To Dropbox”, November 21, 2010 in view of Black et al. US2014/0108963 and in further view of Devarajan et al. US2004/0153824 in view of Sudia US2013/0263226
Regarding claim 37, Smith teaches: wherein said method comprises a sub-process of handling files, wherein each file is identified by metadata and extended metadata without comprising its file content, and wherein said sub-process comprises:
receiving a notification from the file system regarding a request for a list of files in a certain directory;
sending a request for the list of files in a certain directory to the cloud storage service;
(Smith see pages 13 and 14 user to manage files and folders on dropbox with all recent activity recorded in events tab)
comparing received list with a local list of the same directory to determine if the received list comprises any further file;
creating a file list comprising each further file; and 
iterating through the file list and requesting the file system (Smith see page 17 sharing files in select folders on cloud with other users also using dropbox)
Smith does not teach: create files as ghost files to the local list for the directory
However, Sudia teaches: create files as ghost files to the local list for the directory (Sudia see paragraph 0205 ghost files to be shared on cloud)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a cloud system as taught by Smith as modified to include sharing ghost files as taught by Sudia for the predictable result of more efficiently organizing cloud system and efficiently and safely sharing files.
Regarding claim 38, Smith teaches: receiving from the user a notification to list all files in a first profile stored in the cloud storage service;
sending a request for all files in the first profile to the cloud storage service;
receiving at least one list of files of the first profile from the cloud storage service;
sending to the file system said received at least one list of files; (Smith see page 17 sharing files in select folders on cloud with other users also using dropbox)

forwarding to the cloud storage service said notification for the file in the second profile linked to the certain file in the first profile in the cloud storage service; and (Smith see page 17 sharing files with other users)
Smith does not teach: sending to the file system information needed to create a ghost file in the file system for the file in the second profile.
However, Sudia teaches: sending to the file system information needed to create a ghost file in the file system for the file in the second profile. (Sudia see paragraph 0205 ghost files to be shared on cloud)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a cloud system as taught by Smith as modified to include sharing ghost files as taught by Sudia for the predictable result of more efficiently organizing cloud system and efficiently and safely sharing files.
Regarding claim 49, see rejection of claim 37.
Regarding claim 50, see rejection of claim 38.
Claim(s) 51 and 52 are/is rejected under 35 U.S.C. 103 as being unpatentable over Parkinson et al. US2014/0006354 in view of Black et al. US2014/0108963 and in further view of Devarajan et al. US2004/0153824
Regarding claim 51, Parkinson teaches: a processing circuit and a file system, wherein the processing circuit is configured to handle said file system, and is further configured to generate and send, to a cloud synchronization function, a notification that one or more files in (Parkinson see paragraph 0008- 0010, 0090 processor used to execute all tasks and functions for cloud system)
Parkinson does not teach: such that a tag or mark is attached to the name of each of the one or more files to indicate cloud tagging
However, Black teaches: such that a tag or mark is attached to the one or more files to indicate cloud tagging (Black see paragraph 0035 upon assigning media tag to an image, the image is stored on cloud service)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a cloud system as taught by Parkinson as modified to include assigning a tag and storing in cloud as taught by Black for the predictable result of more efficiently organizing cloud system.
Parkinson as modified by Black does not teach: such that a tag or mark is attached to the name of each of the one or more files
However, Devarajan teaches: such that a tag or mark is attached to the name of each of the one or more files (Devarajan see paragraph 0039 attach a tag to the name of the part file)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a cloud system as taught by Parkinson as modified to include attaching a tag to a name of a file as taught by Devarajan for the predictable result of more efficiently organizing cloud system.

Regarding claim 52, Parkinson teaches: wherein the file system is adapted to receive a cloud tag into the name of a stored filed in the file system (Parkinson se paragraph 0095 0150 file system organized by file name in cloud system)

Response to Arguments
	Applicant’s argument: Media tags in the Black reference are used for annotations and does not function the same as cloud tagging and Devarajan does not teach cloud tagging attached to the name of a file.
	Examiner’s response: Applicant’s argument is considered but is not persuasive. The Black reference teaches a media tag which is in fact used for annotation, however, the Black reference also discloses that once a media tag is attached to a file that it is to be stored onto cloud. The claims recites cloud tagging to mean that the cloud tagged file is to be sent to cloud storage and the media tag has that function. The reference does not specifically use the term “cloud tag” as both the cloud tag and the media tag have the same de facto function and have the same result. If a file has a media tag is to be uploaded to cloud, then the media tag indicates cloud tagging. The Devarajan reference teaches attaching tags to names, as discussed the Black reference teaches cloud tagging and therefore the combining the Devarajan and Black reference would result in a cloud tag attached to a name. Applicant’s argument and further unpersuasive because the claim language recites cloud tagged files are to be synchronized with cloud, the claims do not specifically say that the sole function of the cloud tag is to indicate that a file is to be stored on cloud. The claims only recite a result of the cloud tag. Additionally, cloud 




















Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/ALLEN S LIN/Examiner, Art Unit 2153